Exhibit 10.1

AMENDMENT TO STOCK PURCHASE WARRANTS

This Amendment to Stock Purchase Warrants dated as of October 26, 2009 (this
“Amendment”) amends those certain Warrants and Amended and Restated Warrants
listed on Schedule A hereto (collectively, the “Warrants”), issued by Kana
Software, Inc., a Delaware corporation (the “Company”), pursuant to those
certain Common Stock and Warrant Purchase Agreements dated as of June 25, 2005
and September 29, 2005, as amended (the “Purchase Agreements”) by and among the
Company, NightWatch Capital Partners LP, NightWatch Capital Partners II, LP and
RHP Master Fund, Ltd. (the “Buyers”). This Amendment is made by and among the
Company and each of the Buyers. The capitalized terms not otherwise defined
herein have the respective meanings given to them in the Warrants.

RECITALS

WHEREAS, each of the undersigned holds a Warrant and Section 11 of the Warrants
provides that any provision of the Warrants may be amended only by an instrument
in writing signed by the Company and the holder of a Warrant.

WHEREAS, the parties desire to amend the Warrants in connection with the
potential sale, transfer and assignment of substantially all of the assets of
the Company to, or merger of the Company into a subsidiary of, an acquiring
entity (the “Transaction”).

AGREEMENT

NOW, THEREFORE, in consideration of the mutual promises made herein and other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto agree as follows:

1. Amendment to Warrants.

(a) Amendment of Section 2. The Exercise Period of each of the Warrants as set
forth in Section 2 is hereby extended for an additional two-year period such
that each of the Warrants shall be exercisable at any time or from time to time
before 5:00 p.m., New York City time on the seventh (7th) anniversary of the
date of issuance of the Warrant pursuant to the Purchase Agreement.

(b) Amendment of Section 4(e). Section 4(e) of each of the Warrants is hereby
amended to read in its entirety as follows:

“Consolidation, Merger or Sale. This Warrant shall remain outstanding on the
same terms and conditions following any sale or conveyance of all or
substantially all of the assets of the Company (other than in connection with a
plan of complete liquidation of the Company) provided that shares of Common
Stock remain outstanding following such sale or conveyance. In case of any
consolidation of the Company with or merger of the Company into any other
corporation in which the consideration to be paid for shares of Common Stock
upon consummation of the consolidation or merger is solely cash, the holder of
this Warrant will have



--------------------------------------------------------------------------------

the right to acquire and receive upon exercise of this Warrant, in lieu of the
shares of Common Stock immediately theretofore acquirable upon the exercise of
this Warrant, such cash consideration as may be payable upon consummation of the
consolidation or merger for the number of shares of Common Stock issued upon
exercise less the Exercise Price. In the case of any consolidation of the
Company with or merger of the Company into any other corporation in which the
consideration to be paid for shares of Common Stock upon consummation of the
consolidation or merger is (or includes) consideration other than cash, then as
a condition of such consolidation or merger, adequate provision will be made
whereby the holder of this Warrant will have the right (and such right will
continue for the remainder of the Exercise Period) to acquire and receive upon
exercise of this Warrant in lieu of the shares of Common Stock immediately
theretofore acquirable upon the exercise of this Warrant, such shares of stock,
securities or assets as may be issued or payable with respect to or in exchange
for the number of shares of Common Stock immediately theretofore acquirable and
receivable upon exercise of this Warrant had such consolidation or merger not
taken place, and in any such case, the Company will make appropriate provision
to insure that the provisions of this Paragraph 4 hereof will thereafter be
applicable as nearly as may be in relation to any shares of stock or securities
thereafter deliverable upon the exercise of this Warrant. The Company will not
effect any consolidation or merger in which the consideration is (or includes)
consideration other than cash unless prior to the consummation thereof, the
successor or acquiring entity (if other than the Company) and, if an entity
different from the successor or acquiring entity, the entity whose capital stock
or assets the holders of the Common Stock of the Company are entitled to receive
as a result of such consolidation or merger, assumes by written instrument the
obligations under this Paragraph 4 and the obligations to deliver to the holder
of this Warrant such shares of stock, securities or assets as, in accordance
with the foregoing provisions, the holder may be entitled to acquire. In the
event the Company effects any consolidation or merger or sale or conveyance of
substantially all of its assets prior to the end of the Exercise Period, this
Warrant will become, at the option of the Holder, immediately exercisable.”

2. Waiver of Notice. The undersigned holder hereby waives any notice and
procedural requirements which the holder may be entitled to with respect to the
Transaction under Section 4(j) of the Warrants.

3. No Other Amendment. Except as expressly modified by this Amendment, all terms
of the Warrants shall remain in full force and effect.

4. Counterparts; Facsimile. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered will be deemed an
original, and all of which together shall constitute one and the same agreement.
This Amendment may be executed and delivered by facsimile and upon such delivery
the facsimile signature will be deemed to have the same effect as if the
original signature had been delivered to the other party.

[SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

THE COMPANY: KANA SOFTWARE, INC. By:  

        /s/ Michael S. Fields

      Michael S. Fields       Chief Executive Officer



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

THE BUYER: NIGHTWATCH CAPITAL PARTNERS, LP By  

NightWatch Capital Management, LLC, its general partner

By:  

        /s/ John F. Nemelka

      John F. Nemelka       Managing Principal NIGHTWATCH CAPITAL PARTNERS II,
LP By  

NightWatch Capital Management, LLC, its general partner

By:  

        /s/ John F. Nemelka

      John F. Nemelka       Managing Principal

each c/o NightWatch Capital Advisors, LLC

3311 North University Avenue, Suite 200

Provo, Utah 84604

Phone:    (801) 805-1305

Fax:        (801) 344-8773

Attention: John F. Nemelka

 

Copy all notices to:

 

Akerman Senterfitt

One S.E. 3rd Avenue, 28th Floor

Miami, Florida 33131-1714

Attention: Martin T. Schrier, Esq.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

THE BUYER: RHP MASTER FUND, LTD. By:  

Rock Hill Investment Management, L.P., its investment manager

By:   RHP General Partner, LLC By:  

        /s/ Wayne D. Bloch

      Wayne D. Bloch       Managing Partner

c/o Rock Hill Investment Management, L.P.

3 Bala Plaza – East, Suite 585

Bala Cynwyd, PA 19004

Phone:    (610) 949-9700

Fax:        (610) 949-9600

Attention: Keith S. Marlowe

 

Copy all notices to:

 

Ballard Spahr Andrews & Ingersoll, LLP

1735 Market Street, 51st Floor

Philadelphia, PA 19103

Attention: Gerald J. Guarcini, Esq.



--------------------------------------------------------------------------------

SCHEDULE A

WARRANTS

 

Name    Date    Shares of Common Stock Underlying Warrant    Exercise Price

NightWatch Capital Partners LP

  

amended and restated 9/29/05

   339,904    $ 2.452

NightWatch Capital Partners II, LP

  

amended and restated 9/29/05

   339,904    $ 2.452

RHP Master Fund, Ltd.

  

amended and restated 9/29/05

   135,961    $ 2.452                           

NightWatch Capital Partners LP

  

amended and restated 10/25/05

   459,034    $ 1.966

NightWatch Capital Partners II, LP

  

amended and restated 10/25/05

   329,007    $ 1.966

RHP Master Fund, Ltd.

  

amended and restated 10/25/05

   157,646    $ 1.966                           

NightWatch Capital Partners LP

  

10/25/05

   74,329    $ 1.966

NightWatch Capital Partners II, LP

  

10/25/05

   53,274    $ 1.966

RHP Master Fund, Ltd.

  

10/25/05

   25,527    $ 1.966                           